708 N.W.2d 370 (2006)
474 Mich. 1010
MICHIGAN TOOLING ASSOCIATION Workers Compensation Fund, as Subrogee of Distel Tool & Machine Company, Plaintiff-Appellee,
v.
FARMINGTON INSURANCE AGENCY, LLC, Defendant/Third-Party Plaintiff-Appellant, and
Machinery Maintenance Specialists, Inc., Defendant, and
Employers Insurance of Wausau and Wausau Insurance Companies, Third-Party Defendants-Appellees.
Docket No. 127834, COA No. 249013.
Supreme Court of Michigan.
January 20, 2006.
On January 12, 2006, the Court heard oral argument on the application for leave to appeal the December 7, 2004 judgment of the Court of Appeals. On order of the Court, the application is again considered. In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Oakland Circuit Court for entry of judgment in favor of Farmington Insurance Agency, LLC. MCR 7.302(G)(1). Farmington Insurance Agency did not owe a duty to Distel Tool & Machine Company because it could not have reasonably foreseen that Distel would rely on a certificate of insurance that was issued to another company. In all other respects, the application is DENIED, because this disposition renders moot the remaining question presented.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.